In a child protective proceeding pursuant to Family Court Act article 10, the attorney for the child appeals, as limited by his brief, from so much of an order of the Family Court, Kings *758County (Hamill, J.), dated October 20, 2009, as denied an application pursuant to County Law § 722-c to have a certain psychologist examine the child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The attorney for the child failed to demonstrate that the psychologist’s services were “necessary” (County Law § 722-c; see Matter of Garfield M., 128 AD2d 876 [1987]). Accordingly, the Family Court providently exercised its discretion in denying the application pursuant to County Law § 722-c to have the psychologist examine the child. Rivera, J.P., Dickerson, Lott and Roman, JJ., concur.